Exhibit 10.3

RECORD AND RETURN TO:

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

ACT OF MORTGAGE, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

HC-42570 SOUTH AIRPORT ROAD, LLC,

a Delaware limited liability company,

as Mortgagor,

TO

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

as Agent

DATED: AS OF MARCH 14, 2014

Parish: Tangipahoa

State: Louisiana



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

ACT OF MORTGAGE, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

BE IT KNOWN, that on the date set forth below, but effective as of March 14,
2014,

BEFORE ME, the undersigned Notary Public, and in the presence of the undersigned
competent witnesses,

PERSONALLY CAME AND APPEARED:

HC-42570 SOUTH AIRPORT ROAD, LLC, a Delaware limited liability company
(“Mortgagor”), having a mailing address of 4211 W. Boy Scout Boulevard, Tampa,
Florida 33607, whose federal tax identification number ends in the four digits
0854, represented herein by Carter/Validus Operating Partnership, LP, a Delaware
limited partnership, its sole member, duly authorized by resolution of its sole
member, a certified copy of which is attached hereto,

who, being duly sworn, did declare that it executes this ACT OF MORTGAGE,
SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS (this “Instrument”) in
favor of KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), having a mailing address of 4910 Tiedeman Road, 3rd Floor,
Brooklyn, Ohio 44144, Attn: Real Estate Capital Services, with a copy to KeyBank
National Association, 1200 Abernathy Road, N.E., Suite 1550, Atlanta, Georgia
30328, Attn: Daniel Stegemoeller, as Agent (KeyBank, in its capacity as Agent,
is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain First Amended and Restated Credit Agreement, dated as of November 19,
2012, by and among Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (“Borrower”), KeyBank, as Agent and the Lenders, as amended by that
certain First Amendment to First Amended and Restated Credit Agreement and
Amendment to Unconditional Guaranty of Payment and Performance, dated as of
March 15, 2013 (the “March 2013 Amendment”), that certain Second Amendment to
First Amended and Restated Credit Agreement dated as of June 11, 2013 and that
certain Third Amendment to First Amended and Restated Credit Agreement and Other
Loan Documents, dated as of August 9, 2013 (the “August 2013 Amendment”) (as the
same may be further varied, amended, restated, renewed, consolidated, extended
or otherwise supplemented from time to time, the “Credit Agreement”).
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings set forth in the Credit Agreement. Mortgagor is a Guarantor and
will benefit from the Credit Agreement, as more fully set forth in the Guaranty
(as hereinafter defined) executed by Mortgagor, and is granting this Instrument
in consideration for such benefit.

 

1



--------------------------------------------------------------------------------

W I T N E S S E T H:

In order to secure the Secured Obligations (as hereinafter defined), Mortgagor
does hereby mortgage, pledge, hypothecate, collaterally assign and grant a
security interest unto Agent, and its successors and assigns, for the ratable
benefit of Lenders and the holders of the Hedge Obligations, affecting all of
the following described land (whether now or hereafter acquired), interests of
the lessee in a lease of an immovable, and interests in land, estates,
easements, servitudes, rights, improvements, property, fixtures, component
parts, equipment, furniture, furnishings, appliances, general intangibles, and
appurtenances, whether now or hereafter existing or acquired (collectively, the
“Property”);

(a) All those tracts or parcels of land and easements more particularly
described in Exhibit “A” attached hereto and by this reference made a part
hereof (the “Land”).

(b) All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal systems, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus, refrigerating plants, refrigerators, cooking apparatus and
appurtenances, storm windows and doors, window and door screens, awnings and
storm sashes, which are or shall be owned by Mortgagor and attached to said
Improvements and all other furnishings, furniture, glassware, tableware,
uniforms, linen, drapes and curtains and related hardware and mounting devices,
wall to wall carpeting, radios, lamps, telephone systems, televisions and
television systems, computer systems, guest ledgers, vehicles, fixtures,
machinery, equipment, apparatus, appliances, books and records, chattels,
inventory, accounts, farm products, consumer goods, general intangibles and
personal property of every kind and nature whatsoever now or hereafter owned by
Mortgagor and located in, on or about, or used or intended to be used with or in
connection with the use, operation or enjoyment of the Property, including all
extensions, additions, improvements, betterments, after-acquired property,
renewals, replacements and substitutions, or proceeds from a permitted sale of
any of the foregoing, together with the benefit of any deposits or payments now
or hereafter made by Mortgagor or on behalf of Mortgagor, all of which are
hereby declared and shall be deemed to be fixtures and accessions to the Land
and a part of the Property as between the parties hereto and all persons
claiming by, through or under them, and which shall be deemed to be a portion of
the security for the indebtedness herein described and to be secured by this
Instrument.

(c) All easements, access rights, rights-of-way, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties,

 

2



--------------------------------------------------------------------------------

servitudes, licenses, tenements, hereditaments and appurtenances, reversion and
reversions, remainder and remainders, whatsoever, in any way belonging, relating
or appertaining to the Land or any part thereof, or which hereafter shall in any
way belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by Mortgagor.

(d) All leases and all subleases, tenancies, occupancies and licenses, whether
oral or written (collectively, the “Leases”), and all income, rents, issues,
profits, room rentals, transient or guest payments, fees, charges or other
payments for the use or occupancy of rooms or other facilities, and revenues of
the Property from time to time accruing (including, without limitation, all
payments under Leases), all guarantees of the foregoing or letters of credit
relating to the foregoing, lease termination payments, proceeds of insurance,
condemnation payments, tenant security, damage or other deposits whether held by
Mortgagor or in a trust account, all escrow agreements relating to any of the
Leases, escrow funds, including, without limitation, any funds escrowed for
tenant improvements, fees, charges, rents, license fees, accounts, royalties,
security, damage or other deposits from time to time accruing, all payments
under working interests, production payments, royalties, overriding royalties,
operating interests, participating interest and other such entitlements, and all
the estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Mortgagor of, in and to the same
(collectively, the “Revenues”); reserving only the right to Mortgagor to collect
the same (other than lease termination payments, insurance proceeds and
condemnation payments) so long as no Event of Default has occurred and is
continuing.

(e) All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and subcontracts, written or oral, express or implied, now or
hereafter entered into, arising or in any manner related to the purchase,
construction, design, improvement, use, operation, ownership, occupation,
enjoyment, sale, conversion or other disposition (voluntary or involuntary) of
the Property, or the buildings and improvements now or hereafter located
thereon, or any other interest in the Property, or any combination thereof,
franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service contracts, agreements relating
to the collection of receivables or use of customer lists, all bookings and
reservations for space or facilities within the Property, all purchase options,
option agreements, rights of first refusal, contract deposits, earnest money
deposits, prepaid items and payments due and to become due thereunder, and
further including all payment and performance bonds, labor, deposits,
assurances, construction guaranties, guaranties, warranties, indemnities and
other undertakings, architectural plans and specifications, drawings, surveys,
soil reports, engineering reports, inspection reports, environmental audits and
other technical descriptions and reports relating to the Property, renderings
and models, permits, consents, approvals, licenses, variances, agreements,
contracts, building permits, purchase orders and equipment leases, personal
property leases, and all causes of action relating thereto. Mortgagor
collaterally assigns and pledges to Mortgagee the right to receive all proceeds
of any insurance policies insuring against loss of damage to the Property in
accordance with the provisions of Louisiana Revised Statutes 9:5386.

 

3



--------------------------------------------------------------------------------

(f) All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the Improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Mortgagor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired.

(g) All assets of Mortgagor, including, without limitation, accounts (including,
without limitation, health-care-insurance receivables), chattel paper (whether
tangible or electronic), deposit accounts, documents, general intangibles
(including, without limitation, payment intangibles, and all current and after
acquired copyrights, copyright rights, advertising materials, web sites, and web
pages, software and software licenses, trademarks and service marks, trademark
rights, trademark applications, service mark rights, service mark applications,
trade dress rights, company names, logos, and all domain names, owned or used in
connection with the Mortgagor’s business, and in each case all goodwill
associated therewith), goods (including, without limitation, inventory,
property, possessions, equipment, fixtures and accessions), instruments
(including, without limitation, promissory notes), investment property,
letter-of-credit rights, letters of credit, money, supporting obligations,
as-extracted collateral, timber to be cut and all proceeds and products of
anything described or referred to above in this Subsection (g), in each case as
such terms are defined under the Uniform Commercial Code as in effect in the
applicable jurisdiction.

(h) All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Agent pursuant to this Instrument, the
Credit Agreement or any other of the Loan Documents.

(i) All proceeds, products, substitutions and accessions of the foregoing of
every type.

The Property is to remain so specially mortgaged, affected and hypothecated unto
and in favor of Agent and the successors and assigns of Agent for the benefit of
any and all future holder or holders of the Secured Obligations (defined below),
until the full and final payment of all Secured Obligations, and until neither
Agent, nor any Lender, nor any holder of any Hedge Obligations has any further
obligation to loan or advance funds to or for the benefit of Mortgagor, and
Mortgagor is herein and hereby bound and obligated not to sell, alienate,
mortgage or encumber the Property, or any part thereof, to the prejudice of this
Instrument, and not to permit or suffer the same to be so sold alienated,
deteriorated, or encumbered. Mortgagor covenants that Mortgagor is the owner of
the property in full ownership and has good right to mortgage, pledge,
hypothecate, collaterally assign, and grant a security interest in the same,
that the same is unencumbered except for those matters expressly set forth in
Exhibit “B” attached hereto and by this reference made a part hereof (the
“Permitted Encumbrances”), and that Mortgagor does warrant and will forever
defend the title thereto against the claims of all persons whomsoever, except as
to those matters set forth in said Exhibit “B” attached hereto, or otherwise
specifically approved by Agent in writing after the date hereof.

 

4



--------------------------------------------------------------------------------

The mortgage, pledge, hypothecation, collateral assignment, and security
interest granted by this Instrument is given to secure the following described
obligations (collectively, the “Secured Obligations”):

(a) The debt evidenced by (i) those certain Amended and Restated Term Loan Notes
made by Borrower in the aggregate principal amount of Fifty-Five Million and
No/100 Dollars ($55,000,000.00) to the order of the Term Loan Lenders, each of
which has been issued pursuant to the Credit Agreement and is due and payable in
full on or before August 9, 2017, unless extended as provided in the Credit
Agreement, and which evidence a term loan in the initial principal amount of up
to $55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes made
by Borrower in the aggregate principal amount of One Hundred Seventy Million and
No/100 Dollars ($170,000,000.00) to the order of the Revolving Credit Lenders,
each of which has been issued pursuant to the Credit Agreement and is due and
payable in full on or before August 9, 2016, unless extended as provided in the
Credit Agreement, and which evidence a revolving credit loan in the initial
principal amount of up to $170,000,000.00 which may be increased pursuant to
Section 2.11 of the Credit Agreement, (iii) that certain Amended and Restated
Swing Loan Note made by Borrower in the principal amount of Ten Million and
No/100 Dollars ($10,000,000.00) to the order of KeyBank, which has been issued
pursuant to the Credit Agreement and is due and payable in full on or before
August 9, 2016, unless extended as provided in the Credit Agreement, and which
evidences a swing loan in the initial principal amount of up to $10,000,000.00,
and (iv) each other note as may be issued under the Credit Agreement, including,
without limitation, to reflect any increase of the term loan described herein
(which is due and payable on or before August 9, 2017, unless extended as
provided in the Credit Agreement), the revolving credit loan or the swing loan
described herein (each of which is due and payable on or before August 9, 2016,
unless extended as provided in the Credit Agreement), each as originally
executed, or if varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated from time to time as so varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated;
provided, however, that the maximum principal indebtedness under the promissory
notes described in clauses (i) through (iv) above shall not exceed the aggregate
amount of Three Hundred Fifty Million and no/100 Dollars ($350,000,000.00)
(collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Mortgagor contained herein or of Mortgagor contained
in that certain Unconditional Guaranty of Payment and Performance by Mortgagor
and others in favor of KeyBank, as Agent for itself and each other Lender, dated
as of March 30, 2012, as amended by that certain First Amendment to
Unconditional Guaranty of Payment and Performance, dated as of June 29, 2012,
that certain Second Amendment to Unconditional Guaranty of Payment and
Performance dated as of July 19, 2012, that certain Omnibus Amendment of Loan
Documents dated as of November 19, 2012, the March 2013 Amendment and the
August 2013 Amendment (as amended, restated, modified, renewed, supplemented or
extended from time to time, the “Guaranty”), of Borrower contained in the Credit
Agreement, and of Mortgagor and Borrower in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

 

5



--------------------------------------------------------------------------------

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Mortgagor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness now or hereafter owing by Borrower to Agent
or any Lender pursuant to the terms of the Credit Agreement, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

(f) All costs and expenses incurred by the Agent, the Lenders and the holders of
the Hedge Obligations in connection with the enforcement and collection of the
Secured Obligations, including, without limitation, all attorneys’ fees and
disbursements, and all other such costs and expenses described in and incurred
pursuant to the Note, the Credit Agreement, the Guaranty, this Instrument, and
the other Loan Documents and the agreements evidencing or relating to the Hedge
Obligations (the “Hedge Documents”) (collectively, the “Enforcement Costs”).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the “Secured Obligations” as defined herein include any
obligation that constitutes an Excluded Hedge Obligation of Mortgagor.

The maximum amount of Secured Obligations that may be outstanding at any time
and from time to time that this Instrument, including without limitation as a
mortgage, as a collateral assignment and as a security agreement, secures shall
be Four Hundred Fifty Million and No/100 Dollars ($450,000,000.00).

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Mortgagor perform all
covenants contained herein in a timely manner and the obligation of the Lenders
to make Loans and issue Letters of Credit under the Credit Agreement has
terminated, then Mortgagor shall be entitled to require a release of this
Instrument.

Mortgagor hereby further covenants and agrees with Agent as follows:

ARTICLE 1

1.01 Payment of Secured Obligations. Mortgagor will pay and perform or cause to
be paid and performed the Secured Obligations according to the tenor thereof and
all other sums now or hereafter secured hereby as the same shall become due.

 

6



--------------------------------------------------------------------------------

1.02 Funds for Impositions. After the occurrence and during the continuance of
an Event of Default, Mortgagor shall pay to Agent, subject to Agent’s option
under Section 1.03 hereof, on the days that monthly installments of interest are
payable under the Note, until the Note is paid in full, a sum (hereinafter
referred to as the “Funds”) reasonably estimated by Agent to provide an amount
necessary for payment of the following items in full fifteen (15) days prior to
when such items become due (hereinafter collectively referred to as the
“Impositions”): (a) the yearly real estate taxes, ad valorem taxes, personal
property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by the Credit
Agreement. The Impositions shall be reasonably estimated initially and from time
to time by Agent on the basis of assessments and bills and estimates thereof.
The Funds shall be held by Agent in a separate interest bearing account free of
any liens or claims on the part of other creditors of Mortgagor and as part of
the security for the Secured Obligations. Mortgagor shall pay all Impositions
prior to delinquency as required by Section 1.03 hereof. In the event Agent
elects to reserve Funds as permitted under this Section 1.02, within ten
(10) days after Mortgagor furnishes Agent with reasonably satisfactory evidence
that Mortgagor has paid one or more of the items comprising the Impositions,
Agent shall reimburse Mortgagor (or the one paying the Impositions) therefor to
the extent of the Funds (plus accrued interest) then held by Agent.
Alternatively, Agent shall apply the Funds to pay the Impositions with respect
to which the Funds were paid to the extent of the Funds then held by Agent and
provided Mortgagor has delivered to Agent the assessments or bills therefor.
Mortgagor shall be permitted to pay any Imposition early in order to take
advantage of any available discounts. Agent shall make no charge for so holding
and applying the Funds or for verifying and compiling said assessments and
bills. The Funds are pledged as additional security for the Secured Obligations,
and may be applied, at Agent’s option and without notice to Mortgagor, to the
payment of the Secured Obligations upon the occurrence of any Event of Default.
If at any time the amount of the Funds held by Agent shall be less than the
amount reasonably deemed necessary by Agent to pay Impositions as such become
due, Mortgagor shall pay to Agent any amount necessary to make up the deficiency
within fifteen (15) business days after notice from Agent to Mortgagor
requesting payment thereof. Upon payment and performance in full of the Secured
Obligations and termination of the obligation of the Lenders to make Loans and
of Issuing Lender to issue Letters of Credit, Agent shall promptly refund to
Mortgagor any Funds then held by Agent.

1.03 Impositions, Liens and Charges. Mortgagor shall pay all Impositions and
other charges, if any, attributable to the Property prior to delinquency, and at
Agent’s option during the continuance of an Event of Default, Mortgagor shall
pay in the manner hereafter provided under this Section 1.03. Mortgagor shall,
during continuance of an Event of Default, furnish to Agent all bills and
notices of amounts due under Section 1.03 as soon as received, and in the event
Mortgagor shall make payment directly, Mortgagor shall, as and when available,
furnish to Agent receipts evidencing such payments prior to the dates on which
such payments are delinquent, subject to Mortgagor’s right to contest taxes,
assessments and other governmental charges as provided in the Credit Agreement.
Mortgagor shall promptly discharge (by bonding, payment or otherwise) any lien
filed against the Property or Mortgagor (including federal tax liens) and will
keep and maintain the Property free from the claims of all persons supplying
labor or materials to the Property, subject to Mortgagor’s right to contest the
same as provided in the Credit Agreement. Mortgagor shall not claim or be
entitled to any credit against the taxable value of the Property by reason of
this Instrument, or any deduction in or credit on the Secured Obligations by
reason of Impositions paid.

 

7



--------------------------------------------------------------------------------

1.04 Taxes, Liens and Other Charges.

(a) In the event of the passage of any state, federal, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
debts secured by mortgages, deeds of trust or other security instruments or the
manner of collecting taxes so as to adversely affect Agent or the Lenders,
Mortgagor will promptly pay any such tax. If Mortgagor fails to make such
payment promptly, or if, in the opinion of Agent, any such state, federal,
municipal, or other governmental law, order, rule or regulation prohibits
Mortgagor from making such payment or would penalize Agent or the Lenders if
Mortgagor makes such payment or if, in the opinion of Agent, the making of such
payment could reasonably result in the imposition of interest beyond the maximum
amount permitted by applicable law, then the entire balance of the principal
sums secured by this Instrument and all interest accrued thereon shall, at the
option of Agent, become immediately due and payable.

(b) Mortgagor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

1.05 Insurance. Mortgagor shall procure for, deliver to and maintain for the
benefit of Agent and Lenders the insurance policies described in the Credit
Agreement. Mortgagor shall pay all premiums on such insurance policies. All
proceeds of any property or casualty insurance or awards of damages on account
of any taking or condemnation for public use of or injury to the Property are
hereby assigned and shall be paid to Agent, for the benefit of the Lenders,
subject to Borrower’s and Mortgagor’s right to adjust certain claims and use
such proceeds as provided in the Credit Agreement. Any such proceeds shall be
released and advanced to Borrower or Mortgagor in accordance with and subject to
the requirements of the Credit Agreement and be applied to the cost of repairing
or restoring the Property or the remaining portion of the Property, with any
balance remaining to be applied in accordance with the terms and provisions of
the Credit Agreement. In the event of a foreclosure sale of all or any part of
the Property pursuant to the enforcement of this Instrument, the purchaser of
such Property shall succeed to all rights of Mortgagor, including any rights to
the proceeds of insurance and to unearned premiums, in and to all of the
policies of insurance. In the event of a foreclosure sale, Agent is hereby
authorized, without the further consent of Mortgagor, to take such steps as
Agent may deem advisable to cause the interest of such purchaser to be protected
by any of such policies. In case of Mortgagor’s failure to keep the Property
properly insured as required herein, Agent, after notice to Mortgagor, at its
option may (but shall not be required to) acquire such insurance as required
herein at Borrower’s and Mortgagor’s sole expense.

1.06 Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

1.07 Care, Use and Management of Property.

(a) Mortgagor will keep, or cause to be kept, the roads and walkways,
landscaping and all other Improvements of any kind now or hereafter erected on
the Land or any part thereof in good condition and repair, will not commit or
suffer any waste, impairment or deterioration (ordinary wear and tear excepted)
and will not do or suffer to be done anything which will increase the risk of
fire or other hazard to the Property or any part thereof.

(b) Mortgagor will not remove or demolish nor alter the structural character of
any building located on the Land or any fixtures or personal property relating
thereto except when incidental to the replacement of fixtures and personal
property with items of like kind and value or customary tenant improvements
pursuant to Leases approved or deemed approved pursuant to the Credit Agreement.

(c) If the Property or any part thereof is materially damaged by fire or any
other cause, Mortgagor will give immediate written notice thereof to Agent.

(d) Mortgagor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority, all restrictive covenants
and other agreements affecting the Property or relating to the operation thereof
affecting the Property or any part thereof and all licenses or permits affecting
the Property or any part thereof, subject to Mortgagor’s right to contest the
same as provided in the Credit Agreement.

(e) Mortgagor shall keep the Property, including the Improvements and the
Personal Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

(f) Mortgagor shall keep all franchises, trademarks, trade names, service marks
and licenses and permits necessary for the Mortgagor’s use and occupancy of the
Property in good standing and in full force and effect.

(g) Unless required by applicable law or unless Agent has otherwise agreed in
writing, Mortgagor shall not allow changes in the nature of the occupancy or use
for which the Property was intended at the time this Instrument was executed.
Mortgagor shall not abandon the Property. Mortgagor shall not initiate, fail to
contest or acquiesce in a change in the zoning classification of the Property or
subject the Property to restrictive or negative covenants without Agent’s
written consent. Mortgagor shall comply with, observe and perform all zoning and
other laws affecting the Property, all agreements and restrictive covenants
affecting the Property, and all licenses and permits affecting the Property,
subject to Mortgagor’s right to contest compliance with laws to the extent
permitted in the Credit Agreement.

(h) To the extent permitted under the terms of the applicable Leases, Agent may,
at Mortgagor’s expense, make or cause to be made reasonable entries upon and
inspections of the Property as permitted in the Credit Agreement during normal
business hours and upon reasonable advance notice, or at any other time when
necessary or appropriate in an emergency circumstance or during the continuance
of an Event of Default, in the sole reasonable discretion of Agent, to protect
or preserve the Property.

 

9



--------------------------------------------------------------------------------

(i) If all or any part of the Property shall be damaged by fire or other
casualty or loss, then, subject to the provisions of the Credit Agreement,
Mortgagor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be damaged through condemnation,
Mortgagor will promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Agent. Notwithstanding the foregoing,
Mortgagor shall not be obligated to so restore unless, in each instance, Agent
agrees to make available to Mortgagor (subject to the terms of the Credit
Agreement) any net insurance or condemnation proceeds actually received by Agent
hereunder in connection with such casualty loss or condemnation, to the extent
such proceeds are required to defray the expense of such restoration; provided,
however, that, subject to the provisions of the Credit Agreement, the
insufficiency of any such insurance or condemnation proceeds to defray the
entire expense of restoration shall in no way relieve Mortgagor of its
obligation to restore.

(j) Mortgagor shall pay all normal and customary operating expenses for the
Property as the same become due.

1.08 Leases and other Agreements Affecting Property.

(a) As additional security for the Secured Obligations, Mortgagor presently and
unconditionally assigns and transfers to Agent all of Mortgagor’s right, title
and interest in and to the Leases and the Revenues, including those now due,
past due or to become due by virtue of any of the Leases for the occupancy or
use of all or any part of the Property. Mortgagor further collaterally assigns
and pledges to Agent all of Mortgagor’s rights, title and interest in and to the
Leases and the Revenues, including those now due, past due or to become due by
virtue of any of the Leases for the occupancy or use of all or any part of the
Property pursuant to the provisions of Louisiana Revised Statutes 9:4401 and any
successor or replacement statute. Mortgagor hereby authorizes Agent or Agent’s
agents to collect the Revenues and hereby directs such tenants, lessees and
licensees of the Property to pay the Revenues to Agent or Agent’s agents;
provided, however, Mortgagor shall have a license (revocable upon the occurrence
and during the continuance of an Event of Default) to collect and receive the
Revenues. Mortgagor agrees that each and every tenant, lessee and licensee of
the Property may pay, and hereby irrevocably authorizes and directs each and
every tenant, lessee and licensee of the Property to pay, the Revenues to Agent
or Agent’s agents on Agent’s written demand therefor (which demand may be made
by Agent at any time after the occurrence and during the continuance of an Event
of Default) without any obligation on the part of said tenant, lessee or
licensee to inquire as to the existence of an Event of Default and
notwithstanding any notice or claim of Mortgagor to the contrary, and Mortgagor
agrees that Mortgagor shall have no right or claim against said tenant, lessee
or licensee for or by reason of any Revenues paid to Agent following receipt of
such written demand.

(b) Mortgagor hereby covenants that Mortgagor has not executed any prior
assignment of the Leases or the Revenues, that Mortgagor has not performed, and
will not perform, any acts and has not executed, and will not execute, any
instruments which would prevent Agent from exercising the rights of the
beneficiary of this Instrument, and that at the time of execution of this
Instrument, there has been no anticipation or prepayment of any of the Revenues
for more than one (1) month prior to the due dates of such Revenues. Mortgagor
further covenants that Mortgagor will not hereafter collect or accept payment of
any Revenues more than one (1) month prior to the due dates of such Revenues.

 

10



--------------------------------------------------------------------------------

(c) Mortgagor agrees that neither the foregoing assignment of Leases and
Revenues nor the exercise of any of Agent’s rights and remedies under this
Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof. Mortgagor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Mortgagor (to the extent permissible under applicable
law), or the entering into possession of any part of the Property by such
receiver (to the extent permissible under applicable law), shall not be deemed
to make Agent a mortgagee-in-possession or otherwise responsible or liable in
any manner with respect to the Leases, the Property or the use, occupancy,
enjoyment or operation of all or any portion thereof.

(d) If Agent exercises its rights and remedies pursuant to this Section or
Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Agent may elect in its discretion to the reasonable costs of taking
control of and managing the Property and collecting the Revenues, including, but
not limited to, reasonable attorneys’ fees actually incurred, fees, receiver
fees, premiums on receiver’s bonds, costs of repairs to the Property, premiums
on insurance policies, Impositions and other charges on the Property, and the
costs of discharging any obligation or liability of Mortgagor as landlord,
lessor or licensor of the Property, or to the Secured Obligations. Agent or any
receiver (to the extent permissible under applicable law) shall have access to
the books and records used in the operation and maintenance of the Property and
shall be liable to account only for those Revenues actually received. Agent
shall not be liable to Mortgagor, anyone claiming under or through Mortgagor or
anyone having an interest in the Property by reason of anything done or left
undone by Agent pursuant to this Section or Article 2 hereof, except in the
event of Agent’s gross negligence or willful misconduct. If the Revenues are not
sufficient to meet the costs of taking control of and managing the Property and
collecting the Revenues, any monies reasonably expended by Agent for such
purposes shall become a portion of the Secured Obligations. Unless Agent and
Mortgagor agree in writing to other terms of payment, such amounts shall be
payable upon notice from Agent to Mortgagor requesting payment thereof and shall
bear interest from the date of disbursement at the Default Rate stated in the
Credit Agreement unless payment of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected from Mortgagor under applicable law. The entering
upon and taking possession of and maintaining of control of the Property by
Agent or any receiver (to the extent permissible under applicable law) and the
application of Revenues as provided herein shall not cure or waive any Event of
Default or invalidate any other right or remedy of Agent hereunder.

(e) It is the intention of Agent and Mortgagor that the assignment effectuated
by this Instrument with respect to the Revenues shall be a direct and currently
effective assignment and shall not constitute merely an obligation to grant a
lien, security interest or pledge for the purpose of securing the Secured
Obligations.

 

11



--------------------------------------------------------------------------------

(f) In the event that a court of competent jurisdiction determines that,
notwithstanding such expressed intent of the parties, Agent’s interest in the
Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to
Borrower after the occurrence of an Event of Default advising Borrower of the
revocation of Borrower’s license to collect such Revenues, shall be sufficient
action by Agent to (i) perfect such lien on or security interest in or pledge of
the Revenues, (ii) take possession thereof and (iii) entitle Agent to immediate
and direct payment of the Revenues, for application as provided in this
Instrument, all without the necessity of any further action by Agent, including,
without limitation, any action to obtain possession of the Land, Improvements or
any other portion of the Property.

1.09 Leases of the Property.

(a) Except as permitted in the Credit Agreement, Mortgagor shall not enter into
any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written consent of
Agent. Mortgagor, at Agent’s request, shall furnish Agent with executed copies
of all Leases hereafter made of all or any part of the Property. Upon Agent’s
request, Mortgagor shall make a separate and distinct assignment to Agent, as
additional security, of all Leases hereafter made of all or any part of the
Property.

(b) There shall be no merger of the leasehold estates created by the Leases with
the fee estate of the Land without the prior written consent of Agent. Agent may
at any time and from time to time by specific written instrument intended for
the purpose, unilaterally subordinate the lien of this Instrument to any Lease,
without joinder or consent of, or notice to, Mortgagor, any tenant or any other
Person, and notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior
lienholder. Nothing herein shall be construed as subordinating this Instrument
to any Lease.

(c) Mortgagor hereby appoints Agent its attorney-in-fact, coupled with an
interest, empowering Agent to subordinate this Instrument to any Leases.

1.10 Security Agreement.

(a) Insofar as the machinery, apparatus, equipment, fittings, fixtures, building
supplies and materials, general intangibles and articles of personal property
either referred to or described in this Instrument, or in any way connected with
the use and enjoyment of the Property is concerned, Mortgagor grants unto Agent
a security interest therein and this Instrument is hereby made and declared to
be a security agreement, encumbering each and every item of personal property
(the “Personal Property”) included herein, in compliance with the provisions of
the Uniform Commercial Code as enacted in the applicable jurisdiction as set
forth in Section 3.04 below (the “UCC”). Any notification required by the UCC
shall be deemed reasonably and properly given if sent in accordance with the
notice provisions of this Instrument at least ten (10) days before any sale or
other disposition of the Personal Property. Disposition of

 

12



--------------------------------------------------------------------------------

the Personal Property shall be deemed commercially reasonable if made pursuant
to a public sale advertised at least twice in a newspaper of general circulation
in the community where the Property is located. It shall be deemed commercially
reasonable for the Agent to dispose of the Personal Property without giving any
warranties as to the Personal Property and specifically disclaiming all
disposition warranties. A financing statement or statements affecting all of
said personal property aforementioned, shall be appropriately filed. The
remedies for any violation of the covenants, terms and conditions of the
security agreement herein contained shall be (i) as prescribed herein with
respect to the Property, or (ii) as prescribed by general law, or (iii) as
prescribed by the specific statutory consequences now or hereafter enacted and
specified in said UCC, all at Agent’s sole election. Mortgagor and Agent agree
that the filing of such financing statement(s) in the records normally having to
do with personal property shall never be construed as in any way derogating from
or impairing this declaration and hereby stated intention of Mortgagor and Agent
that everything used in connection with the production of income from the
Property and/or adapted for use therein and/or which is described or reflected
in this Instrument, is to the full extent provided by law, and at all times and
for all purposes and in all proceedings both legal or equitable shall be,
regarded as part of the real estate irrespective of whether (i) any such item is
physically attached to the Improvements, (ii) serial numbers are used for the
better identification of certain items capable of being thus identified in a
recital contained herein, or (iii) any such item is referred to or reflected in
any such financing statement(s) so filed at any time. Similarly, the mention in
any such financing statement(s) of the rights in and to (1) the proceeds of any
fire and/or hazard insurance policy, or (2) any award in eminent domain
proceedings for a taking or for loss of value, or (3) Mortgagor’s interest as
lessor in any present or future lease or rights to income growing out of the use
and/or occupancy of the Property, whether pursuant to lease or otherwise, shall
never be construed as in any way altering any of the rights of Agent as
determined by this Instrument, subject to the provisions of the Credit
Agreement, or impugning the priority of Agent’s lien granted hereby or by any
other recorded document, but such mention in such financing statement(s) is
declared to be for the protection of Agent in the event any court shall at any
time hold with respect to the foregoing (1), (2) or (3), that notice of Agent’s
priority of interest to be effective against a particular class of persons, must
be filed in the UCC records.

(b) Mortgagor warrants that (i) Mortgagor’s (that is, “Debtor’s”) correct legal
name (including, without limitation, punctuation and spacing) indicated on the
public record of Mortgagor’s jurisdiction of organization, identity or corporate
structure, residence or chief executive office and jurisdiction of organization
are as set forth in Subsection 1.10(c) hereof; (ii) Mortgagor (that is,
“Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in
Subsection 1.10(c) hereof, and (iii) the location of the Personal Property
secured by this Instrument is upon the Land (except that the books and records
related to the Property may be stored and maintained at another site). Mortgagor
covenants and agrees that Mortgagor shall not change any of the matters
addressed by clauses (i) or (iii) of this Subsection 1.10(b)unless it has given
Agent thirty (30) days prior written notice of any such change and has executed
or authorized at the request of Agent such additional financing statements or
other instruments in such jurisdictions as Agent may deem necessary or advisable
in its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.

 

13



--------------------------------------------------------------------------------

(c) The information contained in this Subsection 1.10(c) is provided in order
that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the State of Louisiana, for instruments to be
filed as financing statements. The names of the “Debtor” and the “Secured
Party”, the identity or corporate structure, jurisdiction of organization,
organizational number, and residence or chief executive office of “Debtor”, and
the time period for which “Debtor” has been using or operating under said name
and identity or corporate structure without change, are as set forth in
Schedule 1 of Exhibit “C” attached hereto and by this reference made a part
hereof; the mailing address of the “Secured Party” from which information
concerning the security interest may be obtained, and the mailing address of
“Debtor”, are as set forth in Schedule 2 of Exhibit “C” attached hereto; and a
statement indicating the types, or describing the items, of Personal Property
secured by this Instrument is set forth hereinabove.

(d) Exhibit “C” correctly sets forth all names and tradenames that Mortgagor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Mortgagor over the last five years.

(e) The Mortgagor hereby covenants and agrees that:

(1) Mortgagor shall not merge or consolidate into, or transfer any of the
Property to, any other person or entity except as permitted under the Credit
Agreement.

(2) Mortgagor shall, at any time and from time to time, take such steps as Agent
may reasonably request for Agent (A) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Property, stating that the bailee holds possession of such Property
on behalf of Agent, (B) to obtain “control” of any investment property, deposit
accounts, letter-of-credit rights, or electronic chattel paper (as such terms
are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (C) otherwise to insure the continued perfection and priority of the
Agent’s security interest in any of the Property and of the preservation of its
rights therein. If Mortgagor shall at any time, acquire a “commercial tort
claim” (as such term is defined in the UCC) with respect to the Property or any
portion thereof, Mortgagor shall promptly notify Agent thereof in writing,
providing a reasonable description and summary thereof, and shall execute a
supplement to this Instrument in form and substance acceptable to Agent granting
a security interest in such commercial tort claim to Agent.

(3) Mortgagor hereby authorizes Agent, its counsel or its representative, at any
time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Property or any portion thereof in
such jurisdictions as Agent may deem necessary or desirable in order to perfect
the security interests granted by Mortgagor under this Instrument or any other
Loan Document, and such financing statements may contain, among other items as
Agent may deem advisable to include therein, the federal tax identification
number of Mortgagor.

 

14



--------------------------------------------------------------------------------

(4) Mortgagor shall not license, lease, sell or otherwise transfer any of the
general intangibles to any third party during the term of this Instrument and
the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Mortgagor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all steps necessary to properly maintain any formal
registrations on the general intangibles, and to defend and enforce them, for
the term of this Instrument and the Credit Agreement.

1.11 Further Assurances; After-Acquired Property. At any time and from time to
time, upon request by Agent, Mortgagor will make, execute and deliver or cause
to be made, executed and delivered, to Agent and, where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be rerecorded and/or
refiled at such time and in such offices and places as shall be deemed desirable
by Agent, any and all such other and further mortgages, security agreements,
financing statements, notice filings, continuation statements, instruments of
further assurance, certificates and other documents as may, in the opinion of
Agent, be necessary or desirable in order to effectuate, complete, or perfect,
or to continue and preserve (a) the obligation of Mortgagor under the Guaranty,
this Instrument, the other Loan Documents and the Hedge Documents and (b) this
Instrument as a first and prior lien upon and security interest in and to all of
the Property, whether now owned or hereafter acquired by Mortgagor. Upon any
failure by Mortgagor so to do, Agent may make, execute, record, file, re-record
and/or refile any and all such mortgages, security agreements, financing
statements, continuation statements, instruments, certificates, and documents
for and in the name of Mortgagor and Mortgagor hereby irrevocably appoints Agent
the agent and attorney-in-fact of Mortgagor so to do. The lien hereof will
automatically attach, without further act, to all after acquired property
attached to and/or used in the operation of the Property or any part thereof.

1.12 Expenses. Mortgagor will pay or reimburse Agent, upon demand therefor, for
all reasonable attorney’s fees, costs and expenses incurred by Agent in any
suit, action, legal proceeding or dispute of any kind in which Lenders, Agent,
or the holders of the Hedge Obligations is made a party or appears as party
plaintiff or defendant, affecting or arising in connection with the Secured
Obligations secured hereby, this Instrument or the interest created herein, or
the Property, including, but not limited to, the exercise of the power of sale
contained in this Instrument, any condemnation action involving the Property or
any action to protect the security hereof; and any such amounts paid by Lenders,
Agent, or the holders of the Hedge Obligations shall be added to the Secured
Obligations secured by the lien of this Instrument.

1.13 Subrogation. Agent shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

1.14 Limit of Validity. If from any circumstances whatsoever fulfillment of any
provision of this Instrument, the Guaranty, the Credit Agreement, the Note, any
other Loan Document or any Hedge Document, at the time performance of such
provision shall be due, shall be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges, then
ipso facto the obligation to be fulfilled shall be reduced to the limit, so that
in no event shall any exaction be possible under this Instrument, the Guaranty,
the Note, the Credit Agreement, any other Loan Document or any Hedge Document be
subject to the

 

15



--------------------------------------------------------------------------------

defense of usury or otherwise transcend or violate applicable law concerning
interest or other charges that is in excess of the current limit, but such
obligation shall be fulfilled to the maximum limit permitted. The provisions of
this Section 1.14 shall control every other provision of this Instrument, the
Guaranty, the Note, the Credit Agreement or any other Loan Document or any Hedge
Document.

1.15 Conveyance of Property. Mortgagor hereby acknowledges to Agent that (a) the
identity and expertise of Mortgagor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrower of the
loans and other extensions of credit evidenced by the Note and Credit Agreement,
and (b) any change in such identity or expertise could materially impair or
jeopardize the security for the payment of the Secured Obligations granted to
Agent by this Instrument. Mortgagor therefore covenants and agrees with Agent,
as part of the consideration for the extending to Mortgagor of the loans
evidenced by the Note, that Mortgagor shall not convey, transfer, assign,
further encumber or pledge any or all of its interest in the Property except as
permitted under the Credit Agreement.

ARTICLE 2

2.01 Events of Default. The terms “Default” and “Event of Default” as used
herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Mortgagor hereunder or of Borrower or any other Guarantor
under any of the other Loan Documents when the same shall become due and payable
which is not cured within any grace or notice and cure period provided in the
Credit Agreement or such other Loan Documents, if any, subject to any
limitations in the Credit Agreement on the right of Mortgagor, Borrower or any
other Guarantor to receive notices of default, or (b) any representation or
warranty of Mortgagor hereunder proving to be false or incorrect in any material
respect upon the date when made or deemed to have been repeated, or (c) any
default in the performance of the obligations of Mortgagor or Borrower or any
other Person under any of the Security Documents beyond the expiration of any
applicable notice and cure period, (d) the occurrence of any “Event of Default”
under the Credit Agreement or any other Loan Document, (e) any amendment to or
termination of a financing statement naming Mortgagor as debtor and Agent as
secured party, or any correction statement with respect thereto, is filed in any
jurisdiction by, or caused by, or at the instance of Mortgagor or by, or caused
by, or at the instance of any principal, member, general partner or officer of
Mortgagor (collectively, “Mortgagor Party”) without the prior written consent of
Agent; or (f) any amendment to or termination of a financing statement naming
Mortgagor as debtor and Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than a
Mortgagor Party or Agent or Agent’s counsel without the prior written consent of
Agent and

 

16



--------------------------------------------------------------------------------

Mortgagor fails to use its best efforts to cause the effect of such filing to be
completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Mortgagor thereof.

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the entire Secured Obligations secured hereby shall, at the
option of Agent and as permitted by the terms of the Credit Agreement,
immediately become due and payable without notice or demand except as required
by law, time being of the essence of this Instrument.

2.03 Right to Enter and Take Possession.

(a) If an Event of Default shall have occurred and be continuing, Mortgagor,
upon demand of Agent, shall forthwith surrender to Agent the actual possession
of the Property, and if and to the extent permitted by law, Agent itself, or by
such officers or agents as it may appoint, may enter and take possession of all
the Property (or such portion or portions as Agent may select) without the
appointment of a receiver, or an application therefor, and may exclude Mortgagor
and its agents and employees wholly therefrom, and may have joint access with
Mortgagor to the books, papers and accounts of Mortgagor.

(b) If Mortgagor shall for any reason fail to surrender or deliver the Property
or any part thereof after such demand by Agent, Agent may obtain a judgment or
decree conferring upon Agent the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Property to Agent. Mortgagor
will pay to Agent, upon demand, all expenses of obtaining such judgment or
decree, including reasonable compensation to Agent, its attorneys and agents;
and all such expenses and compensation shall, until paid, be secured by the lien
of this Instrument.

(c) Upon every such entering upon or taking of possession, Agent may hold,
store, use, operate, manage and control the Property and conduct the business
thereof and, from time to time, (i) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (ii) insure or keep the Property insured; (iii) lease,
manage and operate the Property and exercise all the rights and powers of
Mortgagor to the same extent as Mortgagor could in its own name or otherwise
with respect to the same; and (iv) enter into any and all agreements with
respect to the exercise by others of any of the powers herein granted Agent, all
as Agent from time to time may determine to be in its best interest. Agent may
collect and receive all the rents, issues, profits and revenues from the
Property, including those past due as well as those accruing thereafter, and,
after deducting (1) all expenses of taking, holding, managing and operating the
Property (including compensation for the services of all persons employed for
such purposes); (2) the cost of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions;
(3) the cost of such insurance; (4) such taxes, assessments and other similar
charges as Agent may at its option pay; (5) other proper charges upon the
Property or any part thereof; and (6) the reasonable compensation, expenses and
disbursements of the attorneys and agents of Agent, Agent shall apply the
remainder of the monies and proceeds so received by Agent in accordance with
Section 12.5 of the Credit Agreement. Agent shall have no obligation to
discharge any duties of a landlord to any tenant or to incur any liability as a
result of any

 

17



--------------------------------------------------------------------------------

exercise by Agent of any rights under this Instrument or otherwise. Agent shall
not be liable for any failure to collect rents, issues, profits and revenues
from the Property, nor shall Agent be liable to account for any such rents,
issues, profits or revenues unless actually received by Agent.

(d) Whenever all that is due upon the Secured Obligations and under any of the
terms, covenants, conditions and agreements of this Instrument shall have been
paid, the Lenders have no obligation to make further Loans and the Issuing
Lender has no further obligation to issue Letters of Credit, and all Events of
Default cured, Agent shall surrender possession of the Property to Mortgagor,
its successors or assigns. The same right of taking possession, however, shall
exist if any subsequent Event of Default shall occur and be continuing.

2.04 Performance by Agent. If there shall be a Default or Event of Default in
the payment, performance or observance of any term, covenant or condition of
this Instrument, Agent may, so long as such Default or Event of Default
continues, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Agent in connection therewith, shall be
secured hereby and shall be, upon demand, immediately repaid by Mortgagor to
Agent with interest thereon at the Default Rate. Agent shall be the sole judge
of the necessity for any such actions and of the amounts to be paid. Agent is
hereby empowered to enter and to authorize others to enter upon the Land or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Mortgagor or any person
in possession holding under Mortgagor.

2.05 Keeper. If an Event of Default shall have occurred and be continuing,
Agent, upon application to a court of competent jurisdiction, shall be entitled
as a matter of strict right without regard to the occupancy or value of any
security for the Secured Obligations secured hereby or the solvency of any party
bound for its payment, to the appointment of a keeper to take possession of and
to operate the Property (or such portion or portions as Agent may select) and to
collect and apply the rents, issues, profits and revenues thereof. The keeper
shall have all of the rights and powers permitted under the laws of the State of
Louisiana, including, but not limited to, Louisiana Revised Statutes 9:5136
through 9:5140.2. Mortgagor will pay to Agent upon demand all reasonable
expenses, including keeper’s fees, attorney’s fees, costs and agent’s
compensation, incurred pursuant to the provisions of this Section 2.05, and all
such expenses shall be secured by this Instrument.

2.06 Enforcement.

(a) Power of Sale. Upon the occurrence and during the continuance of an Event of
Default, Agent, at its option, may sell, and is hereby authorized and empowered
to sell the Property or any part of the Property at one or more public sale or
sales conducted at the time and place and in the usual manner of the sheriff’s
sales in the county in which the Land or any part of the Land is situated, to
the highest bidder for cash, in order to pay the indebtedness secured hereby,
and all expenses of sale and of all proceedings in connection therewith,
including reasonable attorney’s fees, in bar of the right and equity of
redemption, homestead and all other rights and exemptions of every kind, if any
(including, without limitation, all rights under any appraisement, valuation,
stay or extension laws and all rights to have the Property marshaled upon
foreclosure hereof), which may now or hereafter exist, all of which are hereby

 

18



--------------------------------------------------------------------------------

expressly waived by Mortgagor, after first advertising the time, place and terms
of sale once a week for four (4) weeks immediately preceding such sale (but
without regard to the number of days) in a newspaper in which sheriff’s sales
are advertised in said county, all other notice being hereby waived by
Mortgagor. At any such public sale, Agent may execute and deliver to the
purchaser a conveyance of the Property in fee simple, with full warranties of
title, or any part of the Property, and to this end Mortgagor hereby constitutes
and appoints Agent the agent and attorney-in-fact of Mortgagor to make such sale
and conveyance, and thereby to divest Mortgagor of all right, title and equity
that Mortgagor may have in and to the Property and to vest the same in the
purchaser or purchasers at such sale or sales, and all the acts and doings of
said agent and attorney-in-fact are hereby ratified and confirmed, and any
recitals in said conveyance or conveyances as to facts essential to a valid sale
shall be binding upon Mortgagor. The aforesaid power of sale and agency hereby
granted are coupled with an interest and are irrevocable by death or otherwise,
are granted as cumulative of the other remedies provided hereby or by law for
the collection of the indebtedness secured hereby, and shall not be exhausted by
one exercise thereof but may be exercised until full payment of all of the
indebtedness secured hereby. In the event of any sale under this Instrument by
virtue of the exercise of the powers herein granted, or pursuant to any order in
any judicial proceeding or otherwise, the Property may be sold as an entirety or
in separate parcels and in such manner or order as Agent in its discretion may
elect, and if Agent so elects, Agent may sell the personal (movable) property
covered by this Instrument concurrently with the real property covered hereby or
at one or more separate sales in any manner permitted by any applicable Uniform
Commercial Code, and one or more exercises of the powers herein granted shall
not extinguish nor exhaust such powers, until the entire Property are sold or
the indebtedness secured hereby is paid in full. Agent may, at its option, sell
the Property subject to the rights of any tenants, licenses, or lessees of the
Property, and the failure to make any such tenants or licensees parties to any
foreclosure proceedings and to foreclose their rights will not be asserted by
Mortgagor to be a defense to any proceedings instituted by Agent to collect the
indebtedness secured hereby. If the indebtedness secured hereby is now or
hereafter further secured by any chattel mortgages, pledges, contracts of
guaranty, assignments of lease or other security instruments, Agent may at its
option exhaust the remedies granted under any of said security either
concurrently or independently, and in such order as Agent may determine in its
discretion. Upon any foreclosure sale, Agent may bid for and purchase the
Property and shall be entitled to apply all or any part of the indebtedness
secured hereby as a credit to the purchase price. In the event of any such
foreclosure sale by Agent, Mortgagor shall be deemed a tenant holding over and
shall forthwith deliver possession to the purchaser or purchasers at such sale
or be summarily dispossessed according to provisions of law applicable to
tenants holding over. Agent may proceed to enforce any right, power or remedy of
foreclosure under this Instrument upon the occurrence and continuation of an
Event of Default and without any requirement or condition that a judgment
against Mortgagor or any Borrower be obtained. In case Agent shall have
proceeded to enforce any right, power or remedy under this Instrument by
foreclosure, entry or otherwise or in the event Agent commences advertising of
the intended exercise of the sale under power provided hereunder, and such
proceeding or advertisement shall have been withdrawn, discontinued or abandoned
for any reason, then in every such case (i) Mortgagor and Agent shall be
restored to their former positions and rights, (ii) all rights, powers and
remedies of Agent shall continue as if no such proceeding had been taken,
(iii) each and every Event of Default declared or occurring prior or subsequent
to such withdrawal, discontinuance or abandonment shall be deemed to be a

 

19



--------------------------------------------------------------------------------

continuing Event of Default, and (iv) neither this Instrument, nor the Note, nor
the indebtedness secured hereby, nor any other Loan Document shall be or shall
be deemed to have been reinstated or otherwise affected by such withdrawal,
discontinuance or abandonment; and Mortgagor hereby expressly waives the benefit
of any statute or rule of law now provided, or which may hereafter be provided,
which would produce a result contrary to or in conflict with this sentence.

(b) If an Event of Default shall have occurred and be continuing, Agent may, in
addition to and not in abrogation of the rights covered under
subparagraph (a) of this Section 2.06, either with or without entry or taking
possession as herein provided or otherwise, proceed by a suit or suits in law or
in equity or by any other appropriate proceeding or remedy (i) to enforce
payment of the Secured Obligations or the performance of any term, covenant,
condition or agreement of this Instrument or any other right, and (ii) to pursue
any other remedy available to it, all as Agent shall determine most effectual
for such purposes.

(c) If an Event of Default shall have occurred and be continuing, Agent may, in
addition to and not in abrogation of the rights covered under
subparagraph (a) and (b) of this Section 2.06, institute proceedings for the
complete foreclosure of this Instrument in which case the Property may be sold
for cash or upon credit in one or more parcels under ordinary or executory
process, at the Agent’s sole option, and with or without appraisement,
appraisement being expressly waived. For purposes of foreclosure under Louisiana
executory process procedures, the Mortgagor hereby acknowledges and confesses
judgment in favor of the Agent and Lenders and holders of Hedge Obligations for
the full amount of the Secured Obligations.

(d) Mortgagor waives in favor of the Agent and Lenders and holders of Hedge
Obligations, any and all homestead exemptions and other exemptions of seizure or
otherwise to which Mortgagor is or may be entitled under the constitution and
statutes of the State of Louisiana insofar as the Property is concerned.
Mortgagor further waives: (a) the benefit of appraisement as provided in
Louisiana Code of Civil Procedure Articles 2332, 2336, 2723 and 2724, and all
other laws conferring the same; (b) the notice of seizure required by Louisiana
Code of Civil Procedure Articles 2293 and 2721; (c) the three days delay
provided by Louisiana Code of Civil Procedure Articles 2331 and 2722; and
(d) the benefit of the other provisions of Louisiana Code of Civil Procedure
Articles 2331, 2722 and 2723, not specifically mentioned above.

(e) Any and all declarations of fact made by authentic act before a notary
public in the presence of two witnesses by a person declaring that such facts
lie within his knowledge, shall constitute authentic evidence of such facts for
the purpose of executory process.

2.07 Purchase by Agent. Upon any foreclosure sale, Agent, on behalf of the
Lenders and the holders of the Hedge Obligations, may bid for and purchase the
Property and shall be entitled to apply all or any part of the Secured
Obligations secured hereby as a credit to the purchase price.

 

20



--------------------------------------------------------------------------------

2.08 Application of Proceeds of Sale. The proceeds received by Agent as a result
of the foreclosure sale of the Property or the exercise of any other rights or
remedies hereunder shall be applied in the manner provided for in Section 12.5
of the Credit Agreement.

2.09 Mortgagor as Tenant Holding Over. In the event of any such foreclosure sale
by Agent, Mortgagor shall be deemed a tenant holding over and shall forthwith
deliver possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Mortgagor agrees, to the full extent permitted by law, that in case of a Default
or Event of Default, neither Mortgagor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force and Mortgagor, for itself and all who may at any time claim
through or under it, hereby waives to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof.

2.11 Waiver of Homestead. Mortgagor hereby waives and renounces all homestead
and exemption rights provided for by the Constitution and the laws of the United
States and of any state, in and to the Property as against the collection of the
Secured Obligations, or any part hereof.

2.12 Leases; Licensees. Agent, at its option, is authorized to foreclose this
Instrument subject to the rights of any tenants, lessees and licensees of the
Property, and the failure to make any such tenants, lessees or licensees parties
to any such foreclosure proceedings and to foreclose their rights will not be,
nor be asserted by Mortgagor to be a defense to any proceedings instituted by
Agent to collect the sums secured hereby.

2.13 Discontinuance of Proceedings and Restoration of the Parties. In case Agent
shall have proceeded to enforce any right, power or remedy under this Instrument
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Mortgagor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

2.14 Remedies Cumulative. No right, power or remedy conferred upon or reserved
to Agent by this Instrument is intended to be exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be exercised against Mortgagor as Agent may
select and shall be in addition to any other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

2.15 Waiver.

(a) No delay or omission of Agent, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power

 

21



--------------------------------------------------------------------------------

and remedy given by this Instrument to Agent may be exercised from time to time
and as often as may be deemed expedient by Agent. No consent or waiver,
expressed or implied, by Agent to or of any Default or Event of Default by
Mortgagor in the performance of the obligations thereof hereunder shall be
deemed or construed to be a consent or waiver to or of any other Default or
Event of Default in the performance of the same or any other obligations of
Mortgagor hereunder. Failure on the part of Agent, the Lenders or any holder of
the Hedge Obligations to complain of any act or failure to act or to declare a
Default or Event of Default, irrespective of how long such failure continues,
shall not constitute a waiver by Agent, any Lender or any holder of the Hedge
Obligations of its rights hereunder or impair any rights, powers or remedies
consequent on any Default or Event of Default by Mortgagor.

(b) If Lenders or Agent on behalf of the Lenders, or any holder of the Hedge
Obligations (i) grant forbearance or an extension of time for the payment of any
sums secured hereby; (ii) take other or additional security for the payment of
any sums secured hereby; (iii) waive or do not exercise any right granted herein
or in the Note, the Credit Agreement, any other Loan Document or any Hedge
Document; (iv) release any part of the Property from the lien of this Instrument
or otherwise change any of the terms, covenants, conditions or agreements of the
Note, this Instrument, any other Loan Document or any Hedge Document;
(v) consent to the filing of any map, plat or replat affecting the Property;
(vi) consent to the granting of any easement or other right affecting the
Property; or (vii) make or consent to any agreement subordinating the lien
hereof, any such act or omission shall not release, discharge, modify, change or
affect the original liability under the Note, the Credit Agreement, the
Guaranty, this Instrument or any other obligation of Mortgagor, or any
subsequent purchaser of the Property or any part thereof, or any maker,
co-signer, endorser, surety or guarantor; nor shall any such act or omission
preclude Agent from exercising any right, power or privilege herein granted or
intended to be granted in the event of any Default then made or of any
subsequent Default; nor, except as otherwise expressly provided in an instrument
or instruments executed by Agent, shall the lien of this Instrument be altered
thereby. In the event of the sale or transfer by operation of law or otherwise
of all or any part of the Property, Agent, without notice, is hereby authorized
and empowered to deal with any such vendee or transferee with reference to the
Property or the Secured Obligations secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

2.16 Suits to Protect the Property. Agent shall have power (a) to institute and
maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property by any acts which may be unlawful or in violation of
this Instrument, (b) to preserve or protect its interest in the Property and in
the rents, issues, profits and revenues arising therefrom, and (c) to restrain
the enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security hereunder or be prejudicial to the interest of Lenders or the
holders of the Hedge Obligations.

2.17 Agent May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, its creditors or its property, Agent, to
the extent permitted by law, shall be entitled to

 

22



--------------------------------------------------------------------------------

file such proofs of claim and other documents as may be necessary or advisable
in order to have the claims of Agent, Lenders and the holders of the Hedge
Obligations allowed in such proceedings for the entire amount due and payable by
Mortgagor under this Instrument at the date of the institution of such
proceedings and for any additional amount which may become due and payable by
Mortgagor hereunder after such date.

2.18 WAIVER OF MORTGAGOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT, MORTGAGOR
EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, THE LENDERS AND/OR THE HOLDERS
OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS AND, TO THE
EXTENT PERMITTED BY LAW, THE POWER OF AGENT TO SELL THE PROPERTY BY NONJUDICIAL
FORECLOSURE UPON DEFAULT BY MORTGAGOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT
ANY NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
GIVEN UNDER THE PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT
PERMITTED BY LAW, WAIVES ANY AND ALL RIGHTS WHICH MORTGAGOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND
FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR
THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO
JUDICIAL HEARING PRIOR TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN
PROVIDED TO AGENT, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
PROVIDED IN THIS INSTRUMENT OR BY APPLICABLE LAW; (C) ACKNOWLEDGES THAT
MORTGAGOR HAS READ THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ANY AND ALL
QUESTIONS REGARDING THE LEGAL EFFECT OF THIS INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND THEIR PROVISIONS HAVE BEEN EXPLAINED FULLY TO MORTGAGOR AND
MORTGAGOR HAS CONSULTED WITH COUNSEL OF MORTGAGOR’S CHOICE PRIOR TO EXECUTING
THIS INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS
OF MORTGAGOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY MORTGAGOR
AS PART OF A BARGAINED FOR LOAN TRANSACTION.

2.19 Claims Against Agent, Lenders and Holders of Hedge Obligations. No action
at law or in equity shall be commenced, or allegation made, or defense raised,
by Mortgagor against Agent, the Lenders or any holder of the Hedge Obligations
for any claim under or related to this Instrument, the Note, the Credit
Agreement, the Guaranty or any other instrument, document, transfer, conveyance,
assignment or loan agreement given by Mortgagor with respect to the Secured
Obligations secured hereby, or related to the conduct of the parties thereunder,
unless written notice of such claim, expressly setting forth the particulars of
the claim alleged by Mortgagor, shall have been given to Agent within sixty
(60) days from and after the initial awareness of Mortgagor of the event,
omission or circumstances forming the basis of Mortgagor for such claim. Any
failure by Mortgagor to timely provide such written notice to Agent shall
constitute a waiver by Mortgagor of such claim.

2.20 [Intentionally Omitted].

 

23



--------------------------------------------------------------------------------

2.21 Indemnification; Subrogation; Waiver of Offset.

(a) Mortgagor shall indemnify, defend and hold Agent, the Lenders and the
holders of the Hedge Obligations harmless for, from and against any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Agent’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Agent, or the Lenders or the
holders of the Hedge Obligations in connection with the Secured Obligations,
this Instrument, the Property, or any part thereof, or the exercise by Agent of
any rights or remedies granted to it under this Instrument; provided, however,
that nothing herein shall be construed to obligate Mortgagor to indemnify,
defend and hold harmless Agent, the Lenders or the holders of the Hedge
Obligations for, from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses asserted against,
imposed on or incurred by Agent or a Lender by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against Agent, a Lender
or a holder of a Hedge Obligation by a court of competent jurisdiction after the
expiration of all applicable appeal periods.

(b) If Agent, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against Agent,
a Lender or a holder of a Hedge Obligation concerning the Secured Obligations,
this Instrument, the Property, or any part thereof, or any interest therein, or
the construction, maintenance, operation or occupancy or use thereof, then
Mortgagor shall indemnify, defend and hold such Person harmless for, from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by such Person in any such litigation or claim,
whether or not any such litigation or claim is prosecuted to judgment; provided,
however, that nothing in this Section 2.21(b) shall be construed to obligate
Mortgagor to indemnify, defend and hold harmless Agent, a Lender or a holder of
a Hedge Obligation for, from and against any and all liabilities or claims
imposed on or incurred by such Person by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against such Person by a
court of competent jurisdiction after expiration of all applicable appeal
periods. If Agent commences an action against Mortgagor to enforce any of the
terms hereof or to prosecute any breach by Mortgagor of any of the terms hereof
or to recover any sum secured hereby, Mortgagor shall pay to Agent its
reasonable attorneys’ fees (together with reasonable appellate counsel, fees, if
any) and expenses. The right to such attorneys’ fees (together with reasonable
appellate counsel fees, if any) and expenses shall be deemed to have accrued on
the commencement of such action, and shall be enforceable whether or not such
action is prosecuted to judgment. If Mortgagor breaches any term of this
Instrument, Agent may engage the services of an attorney or attorneys to protect
its rights hereunder, and in the event of such engagement following any breach
by Mortgagor, Mortgagor shall pay Agent reasonable attorneys’ fees (together
with reasonable appellate counsel fees, if any) and expenses incurred by Agent,
whether or not an action is actually commenced against Mortgagor by reason of
such breach. All references to “attorneys” in this Subsection and elsewhere in
this Instrument shall include without limitation any attorney or law firm
engaged by Agent and Agent’s in-house counsel, and all references to “fees and
expenses” in this Subsection and elsewhere in this Instrument shall include
without limitation any fees of such attorney or law firm and any allocation
charges and allocation costs of Agent’s in-house counsel.

 

24



--------------------------------------------------------------------------------

(c) A waiver of subrogation shall be obtained by Mortgagor from its insurance
carrier and, consequently, Mortgagor waives any and all right to claim or
recover against Agent, the Lenders, the holders of the Hedge Obligations and
each of their respective officers, employees, agents and representatives, for
loss of or damage to Mortgagor, the Property, Mortgagor’s property or the
property of others under Mortgagor’s control from any cause insured against or
required to be insured against by the provisions of this Instrument.

(d) ALL SUMS PAYABLE BY MORTGAGOR HEREUNDER SHALL BE PAID WITHOUT NOTICE (EXCEPT
AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF, DEDUCTION OR
DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION,
AND THE SECURED OBLIGATIONS AND LIABILITIES OF MORTGAGOR HEREUNDER SHALL IN NO
WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF: (I) ANY DAMAGE
TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE PROPERTY OR
ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR INTERFERENCE WITH ANY
USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE DEFECT OR ENCUMBRANCE
OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE LAND OR ANY PART
THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION, OR OTHER LIKE
PROCEEDING RELATING TO AGENT, THE LENDERS OR ANY HOLDER OF THE HEDGE
OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY AGENT OR BY
ANY RECEIVER OF AGENT, OR BY ANY COURT, IN SUCH PROCEEDING; (V) ANY CLAIM WHICH
MORTGAGOR HAS, OR MIGHT HAVE, AGAINST AGENT, THE LENDERS OR ANY HOLDER OF THE
HEDGE OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE ON THE PART OF AGENT, THE LENDERS
OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO PERFORM OR COMPLY WITH ANY OF THE
TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH MORTGAGOR; OR (VII) ANY OTHER
OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER
OR NOT MORTGAGOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.
MORTGAGOR WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE
TO ANY ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF ANY SUM
SECURED HEREBY AND PAYABLE BY MORTGAGOR.

2.22 Revolving Credit/Future Advance. This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. In accordance with Article 3298 of the Louisiana Civil
Code and Louisiana Revised Statutes 9:4401 and any successor or replacement
statute, and as to all Secured Obligations, present and future, secured by this
Instrument, notwithstanding the nature of such obligations or the date they
arise, this Instrument has effect between the parties from the time this
instrument is executed, and as to third persons from the time this Instrument is
filed for registry. Advances under the Note are subject to the terms and
provisions of the Credit Agreement and the other Security Documents. Mortgagor
acknowledges that the Secured Obligations may increase or decrease from time to
time and that if the outstanding balance of the Secured Obligations is ever
repaid to zero the

 

25



--------------------------------------------------------------------------------

security title and security interest created by this Instrument shall not be
deemed released or extinguished by operation of law or implied intent of the
parties. This Instrument shall remain in full force and effect as to any further
advances under the Credit Agreement made after any such zero balance until the
Secured Obligations are paid in full, all agreements to make further advances or
issue letters of credit have been terminated and this Instrument has been
canceled of record. Mortgagor waives the operation of any applicable statutes,
case law or regulation having a contrary effect.

ARTICLE 3

3.01 Successors and Assigns. This Instrument shall inure to the benefit of and
be binding upon Mortgagor and Agent and their respective heirs, executors, legal
representatives, successors and assigns. Whenever a reference is made in this
Instrument to Mortgagor or Agent such reference shall be deemed to include a
reference to the heirs, executors, legal representatives, successors and assigns
of Mortgagor or Agent.

3.02 Terminology. All personal pronouns used in this Instrument whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. Titles and Articles are for
convenience only and neither limit nor amplify the provisions of this Instrument
itself, and all references herein to Articles, Sections or subsections thereof,
shall refer to the corresponding Articles, Sections or subsections thereof, of
this Instrument unless specific reference is made to such Articles, Sections or
subsections thereof of another document or instrument.

3.03 Severability. If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.04 Applicable Law. This Instrument will be governed by the substantive laws of
the State of Louisiana, without giving effect to its principles of choice of law
or conflicts of law (except with respect to choice of law or conflicts of law
provisions of its Uniform Commercial Code), and the laws of the United States
applicable to transactions in the State of Louisiana. Should any obligation or
remedy under this Instrument be invalid or unenforceable pursuant to the laws
provided herein to govern, the laws of any other state referred to herein or of
another state whose laws can validate and apply thereto shall govern.

3.05 Notices. Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered if given and delivered as provided
in the Guaranty if given to Mortgagor or as provided in the Credit Agreement if
given to Agent.

3.06 Conflict with Credit Agreement Provisions. Mortgagor hereby acknowledges
and agrees that, in the event of any conflict between the terms hereof and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

 

26



--------------------------------------------------------------------------------

3.07 Assignment. This Instrument is assignable by Agent, and any assignment
hereof by Agent shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Agent.

3.08 Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Mortgagor under this Instrument, and any
and all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09 Mortgagor. Unless the context clearly indicates otherwise, as used in this
Instrument, “Mortgagor” means the mortgagors named in recitals hereof or any of
them. The obligations of Mortgagor hereunder shall be joint and several. If any
Mortgagor, or any signatory who signs on behalf of any Mortgagor, is a
corporation, partnership or other legal entity, Mortgagor and any such
signatory, and the person or persons signing for it, represent and warrant to
Agent that this instrument is executed, acknowledged and delivered by
Mortgagor’s duly authorized representatives.

3.10 Place of Payment; Forum; Waiver of Jury Trial. All Secured Obligations
which may be owing hereunder at any time by Borrower or Mortgagor shall be
payable at the place designated in the Credit Agreement (or if no such
designation is made, at the address of Agent indicated at the end of this
Instrument). Mortgagor hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any state court, or any United States federal court, sitting in the county in
which the Secured Obligations are payable, and to the non-exclusive jurisdiction
of any state court or any United States federal court sitting in the state in
which any of the Property is located, over any suit, action or proceeding
arising out of or relating to this Instrument or the Secured Obligations.
Mortgagor hereby irrevocably waives, to the fullest extent permitted by law, any
objection that Mortgagor may now or hereafter have to the laying of venue in any
such court and any claim that any such court is an inconvenient forum. Mortgagor
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding may be made by certified or registered mail, return
receipt requested, directed to Mortgagor at its address stated in the first
paragraph of this Instrument, or at a subsequent address of Mortgagor of which
Agent received actual notice from Mortgagor in accordance with the Credit
Agreement, and service so made shall be completed five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of Agent to
serve process in any manner permitted by law or limit the right of Agent to
bring proceedings against Mortgagor in any other court or jurisdiction. TO THE
FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR WAIVES THE RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT.

3.11 No Waiver of Remedies. Agent may resort to any remedies and the security
given by the Guaranty, this Instrument or the other Loan Documents in whole or
in part, and in such portions and in such order as determined by Agent’s sole
discretion. No such action shall in any way be considered a waiver of any
rights, benefits or remedies evidenced or provided by the Guaranty, this
Instrument or any of the other Loan Documents. The failure of Agent to exercise
any right, remedy or option provided in the Guaranty, this Instrument or any of
the other Loan

 

27



--------------------------------------------------------------------------------

Documents shall not be deemed a waiver of such right, remedy or option or of any
covenant or obligation secured by the Guaranty, this Instrument or the other
Loan Documents. No acceptance by Agent of any payment after the occurrence of
any Event of Default and no payment by Agent of any obligation for which
Mortgagor is liable hereunder shall be deemed to waive or cure any Event of
Default with respect to Mortgagor’s liability to pay such obligation. No sale of
all or any portion of the Property, no forbearance on the part of Agent, and no
extension of time for the payment of the whole or any portion of the Secured
Obligations or any other indulgence given by Agent to Mortgagor, shall operate
to release or in any manner affect the interest of Agent, any Lender or any
holder of the Hedge Obligations in the remaining Property or the liability of
Mortgagor to pay the Secured Obligations or the liability of Mortgagor under the
Guaranty. No waiver by Agent shall be effective unless it is in writing and then
only to the extent specifically stated. All costs and expenses of Agent and
Lenders in exercising their rights and remedies under this Instrument (including
reasonable attorneys’ fees and disbursements to the extent permitted by law),
shall be paid by Mortgagor immediately upon notice from Agent, and such costs
and expenses shall constitute a portion of the Secured Obligations and shall be
secured by this Instrument. The interests and rights of Agent, any Lender or any
holder of the Hedge Obligations under the Guaranty, this Instrument or in any of
the other Loan Documents shall not be impaired by any indulgence, including
(i) any renewal, extension or modification which Agent or any Lender may grant
with respect to any of the Secured Obligations, (ii) any surrender, compromise,
release, renewal, extension, exchange or substitution which Agent, any Lender or
any holder of the Hedge Obligations may grant with respect to the Property or
any portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Secured Obligations.

3.12 No Paraph. Mortgagor acknowledges that no note or other evidence of Secured
Obligations has been paraphed for identification with this Instrument.

3.13 Acceptance. The acceptance of this Instrument by Agent and the consent by
Agent to the terms and conditions of this Instrument are presumed and, under the
provisions of Louisiana Civil Code article 3289, Agent has not been required to
sign this Mortgage.

3.14 Certificates. Mortgagor and Agent waive the production of mortgage,
conveyance, tax research and other certificates and relieve and release me,
Notary, from all responsibility and liability in connection therewith.

3.15 Reliance. Notwithstanding any reference herein to the Credit Agreement or
any Loan Document, no third party shall be obligated to inquire as to whether
any term or condition set forth therein has occurred but shall be entitled to
rely upon the certificate of the Agent as to all events, including but not
limited to the occurrence of an Event of Default and the right of the Agent to
enforce this Instrument.

ARTICLE 4 – COMPLIANCE WITH CREDIT AGREEMENT

4.01 Representations and Warranties. In addition to the representations and
warranties made by Mortgagor herein, Mortgagor hereby makes to the Agent and the
Lenders the representations and warranties set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 6.1(c) and (d), 6.2, 6.6,
6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16, 6.17, 6.20, 6.23, 6.25, 6.26, 6.27,
6.28, 6.29, 6.30 and 6.32.

 

28



--------------------------------------------------------------------------------

4.02 Covenants and Agreements. The Mortgagor covenants and agrees that so long
as any Loan, Note or Letter of Credit is outstanding that Mortgagor shall comply
with all of the covenants and agreements set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 7.2, 7.3, 7.4(e), 7.5(a),
(b), (c), and (d), 7.6, 7.7 (to the extent required by Section 1.05 hereof),
7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1, 8.2, 8.3, 8.4, 8.5,
8.6, 8.8, 8.10, 8.12, 8.13, 8.14, 8.15, 18.9, 21, and 25. For purposes of
Sections 7.5(a), (b), (c) and (d) of the Credit Agreement, notice given to Agent
by Borrower shall satisfy any requirement that Mortgagor deliver notice under
the relevant section.

[SIGNATURES ON NEXT PAGE]

 

29



--------------------------------------------------------------------------------

THUS DONE AND PASSED on the      day of March, 2014, but dated for the
convenience of the parties as of the date first above written, in my presence
and in the presence of the undersigned competent witnesses who hereinto sign
their names with the said Mortgagor and me, Notary, after reading the whole.

 

MORTGAGOR: HC-42570 SOUTH AIRPORT ROAD, LLC, a Delaware limited liability
company By:   Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:   Carter Validus Mission Critical REIT, Inc.,
a Maryland corporation, its General Partner     By:  

/s/ Lisa Drummond

    Name:   Lisa Drummond     Title:   Secretary

 

WITNESSES: Signature:  

/s/ Anatalia Sanchez

Print Name:  

Anatalia Sanchez

Signature:  

/s/ Miles Callahan

Print Name:  

Miles Callahan

 

/s/ Demetra Elliott

Notary Public

Bar No./Notary No.  

EE 062077

Printed Name:  

Demetra Elliott

 



--------------------------------------------------------------------------------

Resolutions

The undersigned notary public hereby certifies that attached hereto are
certified resolutions of the sole member of HC-42570 South Airport Road, LLC,
attached to this Act of Mortgage, Security Agreement and Assignment of Leases
and Rents, dated effective as of March 14, 2014, and passed before me this 11
day of March, 2014.

 

/s/ Demetra Elliott

Notary Public

Bar No./Notary No.  

EE 062077

Printed Name:  

Demetra Elliott



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

TRACT A-1

A CERTAIN TRACT OF LAND LOCATED IN SECTION 33, TOWNSHIP 6 SOUTH, RANGE 8 EAST;
TANGIPAHOA PARISH, LOUISIANA BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SECTION 33, TOWNSHIP 6 SOUTH, RANGE 8
EAST; THENCE, NORTH 89 DEGREES 52 MINUTES 48 SECONDS EAST 30.62 FEET AND NORTH
02 DEGREES 25 MINUTES 55 SECONDS WEST 60.05 FEET TO THE POINT OF BEGINNING;
THENCE, NORTH 02 DEGREES 25 MINUTES 55 SECONDS WEST 214.89 FEET; THENCE, NORTH
87 DEGREES 45 MINUTES 53 SECONDS EAST 20.04 FEET; THENCE, NORTH 00 DEGREES 27
MINUTES 50 SECONDS WEST 370.30 FEET TO A LOUISIANA DEPARTMENT OF HIGHWAYS
CONCRETE MONUMENT; THENCE, NORTH 33 DEGREES 17 MINUTES 34 SECONDS EAST 191.87
FEET TO A LOUISIANA DEPARTMENT OF HIGHWAYS CONCRETE MONUMENT; THENCE, NORTH 72
DEGREES 32 MINUTES 20 SECONDS EAST 554.10 FEET TO A 3/4 INCH IRON POST; THENCE,
SOUTH 01 DEGREE 12 MINUTES 46 SECONDS EAST 911.22 FEET; THENCE, SOUTH 89 DEGREES
52 MINUTES 48 SECONDS WEST 661.08 FEET TO THE POINT OF BEGINNING OF THE TRACT
HEREIN DESCRIBED CONTAINING 11.913 ACRES.

BEING THE SAME PARCEL IDENTIFIED AS TRACT A-1 ON THAT CERTAIN SURVEY OF MARK
THOMAS CHEMAY, PROFESSIONAL LAND SURVEYOR, DATED AUGUST 8, 2005. BEING A PORTION
OF THE SAME PROPERTY ACQUIRED BY LOUISIANA MEDICAL CENTER, LLC, NOW KNOWN AS
LOUISIANA HOSPITAL CENTER, LLC BY AN ACT DATED MAY 12, 2004, FILED IN THE
RECORDS OF THE PARISH OF TANGIPAHOA AT CONVEYANCE BOOK 983, PAGE 420.

TRACT B

ONE (1) CERTAIN TRACT OR PARCEL OF GROUND, SITUATED IN THE PARISH OF TANGIPAHOA,
STATE OF LOUISIANA, AND BEING DESIGNATED AS TRACT B, ON THE MAP PREPARED BY MARK
THOMAS CHEMAY, REGISTERED LAND SURVEYOR, ENTITLED “PHYSICIANS GROUP, LLC, MINOR
SUBDIVISION, LOCATED IN SECTION 33, T6S, R8E, TANGIPAHOA PARISH, LOUISIANA”
ATTACHED TO AN ACT OF CASH SALE RECORDED MAY 13, 2004 AT COB 983, PAGE 420, AS
AFFECTED BY ACT OF CORRECTION RECORDED SEPTEMBER 13, 2004 AT COB 996, PAGE 540,
OFFICIAL RECORDS OF THE PARISH OF TANGIPAHOA, STATE OF LOUISIANA, SAID TRACT
HAVING SUCH MEASUREMENTS AND DIMENSIONS AND BEING SUBJECT TO SUCH SERVITUDES AND
OTHER MATTERS AS ARE MORE FULLY SHOWN ON SAID PLAT.

 

EXHIBIT “A” – PAGE 1



--------------------------------------------------------------------------------

LESS AND EXCEPT THE STREETS AND RIGHTS OF WAY SHOWN ON THE MAP PREPARED BY
BARRILLEAUX AND ASSOCIATES, INC., DATED MAY 25, 2010 ENTITLED “LOUISIANA
HOSPITAL CENTER, LLC, DR. JOHN LAMBERT DRIVE, PLAT OF DEDICATION AND ACCEPTANCE
OF 50’ RIGHT OF WAY AND 10’ GENERAL UTILITY EASEMENT” (TO BE FILED).

ALL BEING MORE FULLY SHOWN ON THE ALTA-ACSM LAND TITLE SURVEY BY MARK T. CHEMAY
PLS #4560, DATED FEBRUARY 14, 2014, REVISED FEBRUARY 25, 2014, A COPY OF WHICH
IS ATTACHED HERETO AND MADE A PART HEREOF.

 

EXHIBIT “A” – PAGE 2



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy No. 5211322-0015354E, File No. 2014010036S,
issued by First American Title Insurance Company of Louisiana to the Agent in
connection with this Instrument.

 

EXHIBIT “B” – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A. Debtor:

 

  1. HC-42570 SOUTH AIRPORT ROAD, LLC, a limited liability company organized
under the laws of the State of Delaware. Debtor has been using or operating
under said name and identity or corporate structure without change since
January 27, 2014.

Names and Tradenames used within last five years:

None.

Location of all chief executive offices over last five years:

4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607.

Organizational Number: 5471644

 

B. Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” – PAGE 1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A. The mailing address of Debtor is:

HC-42570 South Airport Road, LLC

4211 W. Boy Scout Boulevard

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

 

B. The mailing address of Secured Party is:

KeyBank National Association, as Agent

4910 Tiedeman Road

3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Schedule 2 – Page 1